          Case 7:19-cv-00217-DC Document 31 Filed 11/12/19 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND-ODESSA DIVISION


 RICHARD LOGAN, Individually and On                   CASE 7:19-CV-00217
 Behalf of All Others Similarly Situated,
                                                      STIPULATION AND PROPOSED
                              Plaintiff,              ORDER

                v.

 PROPETRO HOLDING CORP., DALE
 REDMAN, JEFFREY SMITH, IAN
 DENHOLM, SPENCER D. ARMOUR, III,
 SCHUYLER E. COPPEDGE, STEPHEN
 HERMAN, MATTHEW H. HIMLER,
 PETER LABBAT, GOLDMAN, SACHS &
 CO., BARCLAYS CAPITAL INC.,
 CREDIT SUISSE SECURITIES (USA)
 LLC, J.P. MORGAN SECURITIES LLC,
 EVERCORE GROUP L.L.C., RBC
 CAPITAL MARKETS, LLC, PIPER
 JAFFRAY & CO., RAYMOND JAMES &
 ASSOCIATES, INC., DEUTSCHE BANK
 SECURITIES INC., JOHNSON RICE &
 COMPANY L.L.C., and TUDOR,
 PICKERING, HOLT & CO. SECURITIES,
 INC.,

                       Defendants



       WHEREAS, on September 16, 2019, Plaintiff Richard Logan (“Plaintiff”), individually

and on behalf of all others similarly situated, filed a complaint (the “Complaint”) in the above-

captioned action against Defendants ProPetro Holding Corp., Dale Redman, Jeffrey Smith, Ian

Denholm, Spencer D. Armour, III, Schuyler E. Coppedge, Stephen Herman, Matthew H. Himler,



                                              -1-
            Case 7:19-cv-00217-DC Document 31 Filed 11/12/19 Page 2 of 7




Peter Labbat, Goldman, Sachs & Co., Barclays Capital Inc., Credit Suisse Securities (USA) LLC,

J.P. Morgan Securities LLC, Evercore Group L.L.C., RBC Capital Markets, LLC, Piper Jaffray &

Co., Raymond James & Associates, Inc., Deutsche Bank Securities Inc., Johnson Rice & Company

L.L.C., and Tudor, Pickering, Holt & Co. Securities, Inc., (collectively, “Defendants”);

       WHEREAS, this action is subject to the Private Securities Litigation Reform Act of 1995,

15 U.S.C. §§ 78u-4 to -5 (“PSLRA”), which contemplates (among other things) the appointment

of Lead Plaintiff and Lead Counsel;

       WHEREAS, Plaintiff anticipates that a Lead Plaintiff and Lead Counsel will be appointed

by the Court, and that an amended complaint will be filed thereafter;

       WHEREAS, if appointed Lead Plaintiff by the Court, Plaintiff intends to file an amended

complaint; and

       WHEREAS, counsel for Plaintiff and counsel for Defendants have met and conferred,

and they agree that it would be most efficient and reasonable (i) to extend the time for

Defendants to answer or otherwise respond to any complaint in this action (including the

Complaint) until after the Court’s appointment of a Lead Plaintiff and the Lead Plaintiff’s filing

of an amended complaint; and (ii) to establish a briefing schedule for Defendants’ anticipated

motion to dismiss the amended complaint once a Lead Plaintiff is appointed by the Court and

such amended complaint has been filed;

       IT IS HEREBY stipulated by and among the parties, subject to the Court’s approval, as

follows:

       1.        Each Defendant hereby acknowledges that it either has been served, or by this

stipulation, accepts service of the Complaint in this action, provided, however, that the

acceptance of service and entry into this Stipulation shall not waive, and Defendants expressly



                                                -2-
            Case 7:19-cv-00217-DC Document 31 Filed 11/12/19 Page 3 of 7




preserve, any rights, claims or defenses, including, but not limited to, all defenses relating to

jurisdiction, other than a defense as to the sufficiency of service of the summons and Complaint

and the form of the summons.

       2.      For purposes of Rule 5(b) of the Federal Rules of Civil Procedure and Rule CV-5

of the Local Civil Rules, the Parties agree that they shall serve papers, including pleadings,

discovery requests, and trial materials, on each other through e-mail or ECF, as applicable,

except to the extent that transmission of any such documents electronically is impractical, in

which event service shall be made by hand or through overnight delivery to counsel of record for

the receiving party.

       3.      Defendants are not required to answer, move, or otherwise respond to the

Complaint in the above-captioned action;

       4.      Promptly following an order appointing Lead Plaintiff and Lead Counsel, Lead

Counsel shall meet and confer with counsel for Defendants for the purpose of jointly submitting

a proposed schedule for the filing of a single operative amended complaint by Lead Plaintiff, the

filing of any motion(s) to dismiss the amended complaint by Defendants, Lead Plaintiff’s

opposition to the motion(s) to dismiss, and Defendants’ reply brief(s). Lead Plaintiff shall file

such proposed schedule no later than 10 days following the Court’s order appointing Lead

Plaintiff and Lead Counsel.




                                                 -3-
          Case 7:19-cv-00217-DC Document 31 Filed 11/12/19 Page 4 of 7




DATED: November 7, 2019                       DATED: November 7, 2019

KENDALL LAW GROUP, PLLC                       HUGHES HUBBARD & REED LLP

By: __/s/ Joe Kendall________________         By:           /s/Theodore V.H. Mayer
Joe Kendall (Texas Bar No. 11260700)          Theodore V.H. Mayer
3811 Turtle Creek Blvd., Suite 1450           One Battery Park Plaza
Dallas, TX 75219                              New York, NY 10004-1482
Telephone: (214) 744-3000                     P +1 212 837 6000
Facsimile: (214) 744-3015                     F +1 212 422 4726
Email: jkendall@kendalllawgroup.com           Email: ted.mayer@hugheshubbard.com


GLANCY PRONGAY & MURRAY LLP                   Kevin T. Abikoff (Texas Bar No: 24034118)
                                              Benjamin S. Britz
Lionel Z. Glancy                              1775 I Street, NW
Robert V. Prongay                             Washington, DC 20006
Lesley F. Portnoy                             Telephone: (202) 761-4600
Charles H. Linehan                            Email: abikoff@hugheshubbard.com
Pavithra Rajesh                               Email britz@hugheshubbard.com
1925 Century Park East, Suite 2100
Los Angeles, CA 90067                         Attorneys for Defendants ProPetro Holding
Telephone: (310) 201-9150                     Corp., Spencer D. Armour, III, Schuyler E.
Facsimile: (310) 201-9160                     Coppedge, Stephen Herman, Matthew H.
                                              Himler, and Peter Labbat
Attorneys for Plaintiff Richard Logan

                                              SKADDEN, ARPS, SLATE, MEAGHER
                                              & FLOM LLP


                                              By: ____/s/ Noelle M. Reed__________
                                              Noelle M. Reed (Texas Bar No: 24044211)
                                              1000 Louisiana Street
                                              Suite 6800
                                              Houston, Texas 77002
                                              T:1.713.655.5100
                                              F:1.713.655.5200
                                              Email: noelle.reed@skadden.com

                                              Attorney for Defendants Goldman, Sachs &
                                              Co., Barclays Capital Inc., Credit Suisse
                                              Securities (USA) LLC, J.P. Morgan




                                        -4-
Case 7:19-cv-00217-DC Document 31 Filed 11/12/19 Page 5 of 7




                                  Securities LLC, Evercore Group L.L.C.,
                                  RBC Capital Markets, LLC, Piper Jaffray &
                                  Co., Raymond James & Associates, Inc.,
                                  Deutsche Bank Securities Inc., Johnson Rice
                                  & Company L.L.C., and Tudor, Pickering,
                                  Holt & Co. Securities, Inc.


                                  WINSTEAD PC


                                  By:_____/s/Toby Galloway____________
                                  Toby M. Galloway (Texas Bar No.
                                  00790733)
                                  Matthias J. Kleinsasser (Texas Bar No.
                                  24071357)
                                  300 Throckmorton Street
                                  Suite 1700
                                  Fort Worth, Texas 76102
                                  817.420.8200 Phone
                                  817.420.8201 Fax

                                  Attorney for Defendant Dale Redman


                                  BELL NUNNALLY & MARTIN LLP


                                  By:___/s/_Craig Warner___________
                                  Craig Warner (Texas Bar No: 24084158 )
                                  Jeffrey Ansley (Texas Bar No: 00790235)
                                  2323 Ross Avenue
                                  Suite 1900
                                  Dallas, Texas 75201
                                  Tel 214-740-1400
                                  Fax 214-740-1499

                                  Attorneys for Defendant Ian Denholm




                            -5-
Case 7:19-cv-00217-DC Document 31 Filed 11/12/19 Page 6 of 7




                                  BROPHY EDMUNDSON SHELTON
                                  WEISS


                                  By:____ /s/ J. Kevin Edmundson
                                  Kevin Edmundson (Texas Bar No:
                                  24044020)
                                  210 Barton Springs Rd., Suite 500
                                  Austin, Texas 78704
                                  Phone: 512-596-3622

                                  Attorney for Defendant Jeffrey Smith




                            -6-
        Case 7:19-cv-00217-DC Document 31 Filed 11/12/19 Page 7 of 7




                                  ORDER

IT IS SO ORDERED.


Dated: _____________________              __________________________
                                                David Counts
                                                United States District Judge




                                    -7-
